—Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered September 19, 1996, convicting him of assault in the second degree and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improperly interfered with his ability to present his defense is unpreserved for appellate review (see, People v Jones, 239 AD2d 602). In any event, the defendant was allowed to present his justification defense and the trial court’s conduct in sustaining an objec*585tion to a question asked of the defendant during his direct testimony did not deprive the defendant of his right to a fair trial (see, People v Jones, supra).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Copertino, J. P., Friedmann, Krausman and Goldstein, JJ., concur.